Name: Council Regulation (EEC) No 3229/89 of 23 October 1989 on the application of Decision No 2/89 of the EEC-Norway Joint Committee altering the limits expressed in ecus in article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  European construction;  international trade;  Europe
 Date Published: nan

 31 . 10 . 89 Official Journal of the European Communities No L 318 / 7 COUNCIL REGULATION (EEC) No 3229/89 of 23 October 1989 on the application of Decision No 2 / 89 of the EEC Norway Joint Committee altering the limits expressed in ecus in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Decision No 2/89 of the EEC Norway Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Kingdom of Norway ( 1 ), signed on 14 May 1973 entered into force on 1 July 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, which forms an integral part of the said Agreement , the Joint Committee adopted Decision No 2/ 89 further amendingArticle 8 of that Protocol ; Whereas it is necessary to apply that Decision in the Community , Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 23 October 1989 . For the Council The President H. NALLET (') OJ No L 171 , 27 . 6 . 1973 , p. 2 .